Citation Nr: 9934075	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Determination of a proper initial rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
October 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which granted 
service connection for chronic lumbosacral strain, and 
assigned a 40 percent evaluation, effective from October 26, 
1992.  The veteran filed a timely appeal, and the case was 
referred to the Board for review.  In June 1998, the Board 
remanded the case back to the RO for additional development.  
The requested development having been completed, the case has 
again been referred to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran' spine is not shown to be ankylosed.  

3.  The veteran's chronic lumbosacral strain is shown to be 
productive of symptomatology most consistent with no more 
than marked limitation of forward bending in the standing 
position, loss of lateral motion, without osteoarthritic 
changes or narrowing or irregularity of joint space.  In 
addition, neurological examination demonstrated 5/5 power in 
all muscle groups with no sensory deficits and deep tendon 
reflexes were symmetrical with preservation ankle reflex. 



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 40 percent for the veteran's chronic lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey v 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of personal hearing testimony 
given before the undersigned Board Member at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45.  Under DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995), the Board, in addition to applying the schedular 
criteria, may consider granting a higher evaluation in 
certain cases in which functional loss due to pain is 
demonstrated.  

The veteran's service medical records show that while serving 
on active duty, he was involved in a motor vehicle accident, 
and afterward complained of experiencing back pain.  He was 
subsequently diagnosed with lumbosacral strain.  At the time 
of his release from active duty, the veteran complained of 
recurrent back problems.  Service connection for a 
lumbosacral strain was granted by a December 1993 rating 
decision, and a 40 percent evaluation was assigned, effective 
from October 26, 1992.  

The veteran underwent a VA rating examination in October 1993 
and reported having been involved in a series of automobile 
accidents while in service, but that he had not been properly 
treated.  His lumbosacral spine was characterized as 
"tender" with forward flexion to 30 degrees, extension to 5 
degrees, and lateral flexion to 10 degrees on the right and 
left.  Rotation was to 45 degrees.  X-rays showed loss of 
normal lordotic curve of the lumbar spine, which could have 
been secondary to muscle spasm.  The examiner concluded with 
a diagnosis of lumbosacral strain.  

VA clinical treatment records dating from June 1994 through 
April 1997 show that the veteran was seen in June 1994 for 
complaints of low back pain.  He was advised to engage in bed 
rest for one week and to take medications including Motrin 
and Flexeril.  In July and December 1998, the veteran was 
requested to indicate whether he had undergone any further 
treatment for his lumbosacral strain, and to provide any 
necessary information in order to obtain those records.  
However, all other medical evidence received was not relevant 
to his low back disorder, and the only indication of 
treatment for lumbosacral strain was contained in the June 
1994 treatment records.  

The veteran underwent an additional VA rating examination in 
June 1997.  The report of that examination shows that the 
veteran complained of experiencing low back pain which 
intermittently radiated down both lower extremities.  He 
reported that some days were worse than others, that cold 
weather exacerbated his pain, and that he experienced 
difficulty in lifting, pushing, and pulling.  On examination, 
the veteran was found to exhibit paraspinal tenderness in his 
lumbar region.  Forward flexion was from 0 to 20 degrees.  
Extension was from 0 to 10 degrees.  Lateral rotation was 
from 0 to 10 degrees, and lateral flexion was from 0 to 5 
degrees bilaterally.  However, neurological and motor testing 
showed 5/5 results each.  The veteran's deep tendon reflexes 
were symmetrical, and there were no sensory deficits.  The 
examiner concluded with lumbosacral strain/sprain syndrome 
with radicular history.  There were no objective findings of 
radiculopathy, no evidence of excessive fatigability or 
incoordination, although the examiner noted that the veteran 
was reportedly prone to flare-ups of pain as indicated above.  

In March 1998, the veteran appeared at a personal hearing 
before the undersigned Board Member at the RO.  He testified 
that his low back disorder had increased in severity since 
the time of the June 1997 rating examination.  In addition, 
the veteran appeared to express frustration that he had not 
had any follow-up treatment for his service-connected low 
back disorder.  He indicated that he was experiencing 
neurological symptomatology, and that his back disorder would 
be more properly be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome.  The veteran indicated that he frequently 
experienced pain radiating into his lower extremities, that 
such pain was present 18 hours of each day, and that it would 
awaken him at times.  He reported that the pain radiated 
throughout his back and down the back of his legs, severely 
restricting his range of motion.  In addition, the veteran 
testified that prolonged standing or sitting would exacerbate 
his back pain.  Further, the veteran indicated that he had 
been noted to have osteoarthritic changes in his back, but 
that he had not been treated for it.  The veteran also 
reported making several trips to see the VA physicians who 
would prescribe medication.  However, he stated that while 
follow-up visits were indicated, he never received notice of 
any such appointments.  The veteran also indicated that he 
experienced pain in his upper back, which he felt was due to 
his service-connected low back strain.  According to the 
veteran, he was unable to tie his shoes or bend very far 
forward due to pain.  The veteran testified that physical 
therapy he attempted in service was unhelpful, and that his 
days were typically spent lying around his house, and 
occasionally involved light housework.  

Pursuant to the Board's Remand decision of June 1998, the 
veteran underwent a VA rating examination in March 1999.  The 
report of that examination shows that previous X-rays were 
negative for any degenerative joint disease or any other 
osseous abnormality.  The veteran reported experiencing 
constant low back pain, some days worse than others.  He 
indicated that the pain usually remained at a level of four 
or five on a scale of one to ten.  The veteran also reported 
intermittent radiating pain into his lower extremities, but 
he was not shown to be bedridden and was able to walk 
independently without a limp.  On examination, the veteran 
had a normal contour of his lumbosacral spine, but with mild 
to moderate spasms in the paraspinal muscles in the lumbar 
spine.  Forward flexion was from 0 to 30 degrees, extension 
was from 0 to 10 degrees and lateral rotations were from 0 to 
20 degrees bilaterally.  The examiner also noted that normal 
forward flexion was from 0 to 90 degrees, extension from 0 to 
25 degrees, and lateral rotation from 0 to 25 degrees.  
Neurological examination showed 5/5 power in all muscle 
groups including those of the lower extremities, and there 
were no sensory deficits.  Deep tendon reflexes were 
symmetrical with preservation of the ankle reflex.  The 
examiner concluded with a diagnosis of lumbosacral sprain 
with muscle spasms.  There was no evidence of fatigability or 
incoordination due to the veteran's back disorder at that 
time.  The examiner also noted that it was not possible to 
predict the degree to which the veteran's motion might be 
restricted during flare-ups.  An addendum examination report 
dated in May 1999 shows that, following a review of the 
veteran's medical records as well as his examination reports, 
there was no evidence of ankylosis at that time.  

The Board has reviewed the above-discussed evidence, and must 
conclude that the preponderance of the evidence is against 
assignment of an initial evaluation in excess of 40 percent 
for the veteran's chronic lumbosacral strain.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), lumbosacral 
strain involving muscle spasm on extreme forward bending with 
loss of lateral spine motion, unilaterally, in the standing 
position, warrants assignment of a 20 percent evaluation.  A 
40 percent evaluation, the highest available under Diagnostic 
Code 5295, is contemplated for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  As this is the highest rating available under 
Diagnostic Code 5295, the Board will consider whether any 
other diagnostic code affords the veteran a higher rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), a 40 
percent evaluation is warranted upon a showing of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation, the highest 
available under Diagnostic Code 5293, is contemplated for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

The Board recognizes that the veteran has stated that he has 
been diagnosed with osteoarthritis in his low back, that 
there is neurological involvement with his lumbosacral 
strain, and that he experiences radiating pain into his lower 
extremities and upper back.  However, the Board finds that 
the objective medical evidence fails to disclose a disability 
picture consistent with the degree of severity as reported by 
the veteran.  The veteran has objectively been shown to have 
tenderness to palpation in his lumbar spine, and has been 
shown to have muscle spasm in the paraspinal lumbosacral 
muscles.  However, the objective evidence fails to show that 
he experiences any osteoarthritis in his low back, or that 
there is any neurological involvement as a result of his 
lumbosacral strain.  The report of the most recent March 1999 
VA rating examination contains the examiner's express 
findings to that effect.  Accordingly, even though 
osteoarthritis is contemplated under Diagnostic Code 5295, a 
higher or additional, separate disability evaluation based 
upon arthritis is not warranted. 

Likewise, there was no neurological involvement found with 
respect to the veteran's lumbosacral strain.  The veteran's 
complaints of experiencing a near-constant radiating pain 
into his lower extremities and upper back have been noted, 
but objective confirmation of these complaints has not been 
shown.  Further, the veteran's symptomatology is not 
consistent with the criteria for assignment of a 60 percent 
evaluation for intervertebral disc syndrome.  His X-ray 
results have not shown any bony or osseous abnormalities, and 
no indication of diseased discs was present.  While he is 
objectively shown to have muscle spasms, such is not shown to 
be the result of intervertebral disc syndrome.  Moreover, to 
the extent that his symptomatology could be considered as 
analogous to intervertebral disc syndrome, the Board finds 
that the veteran's actual objective symptomatology is most 
consistent with no more then the rating provided for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, for which assignment of a 40 percent 
evaluation is provided under Diagnostic Code 5293.  

The Board notes that the veteran is also shown to have what 
may be described as severe limitation of his lumbar spine due 
to pain.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999), severe limitation of the lumbar spine warrants 
assignment of a 40 percent evaluation, the highest available 
under that diagnostic code.  However, as indicated in the May 
1999 rating examination addendum report, the veteran's back 
is not shown to be ankylosed, and therefore, a higher 
evaluation is not for consideration on that basis of 
Diagnostic Code which contemplates assignment of a 50 percent 
evaluation for ankylosis of the lumbar spine.  In any event, 
the Board finds that as severe or marked limitation of motion 
of the lumbar spine is already taken into consideration under 
Diagnostic Code 5295, in addition to other symptomatology 
associated with the veteran's severe low back strain the 
currently assigned 40 percent evaluation under that 
diagnostic code is appropriate.  

In addition, with respect to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board observes that functional 
limitation due to pain has been taken into consideration in 
the decision to assign a 40 percent evaluation for the 
veteran's service-connected lumbosacral strain.  See DeLuca, 
8 Vet. App. at 204-06.  Further, the Board notes that 40 
percent evaluations are the highest available under both 
Diagnostic Codes 5292 and 5295, and thus higher evaluations 
based upon painful motion cannot be awarded under those 
diagnostic codes.  In cases involving Diagnostic Code 5293, 
the VA General Counsel held in a recent opinion that 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic or lumbar vertebrae.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  When a veteran has 
received less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of range of motion, consideration must be given to the extent 
of disability under 38 C.F.R. §§ 4.40 and 4.45, even though 
the rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  See 
VAOPGPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

In short, considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, an increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain, even though the currently assigned 40 percent rating is 
the maximum rating for cases involving limitation of range of 
motion of the lumbar spine under Diagnostic Codes 5292 and 
5295.  However, in this case, it appears as though functional 
loss due to pain has already been fully considered in the 
decision to assign an initial 40 percent evaluation for the 
veteran's low back disorder and, as discussed above, the 
criteria for a higher evaluation under Diagnostic Code 5293 
is not supported by the evidence. 

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, and finds that 
there has been no showing that the disability under 
consideration, chronic lumbosacral strain, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran was employed by the United States 
Postal Service immediately following his discharge from 
service, and that he is currently unemployed.  However, his 
unemployment has not been shown to be the result of his 
service-connected lumbosacral strain. 

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his lumbosacral strain.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an initial rating in excess of 40 percent 
for the veteran's chronic lumbosacral strain is denied.  See 
38 U.S.C.A. § 5107(b) (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Should the veteran's disability picture 
change, he may apply at any time for an increase in his 
assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant an initial increased rating for the veteran' s 
lumbosacral strain.  


ORDER

The initial rating for the veteran's chronic lumbosacral 
strain is appropriate, and entitlement to an evaluation in 
excess of 40 percent is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

